UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-05276 Value Line Strategic Asset Management Trust (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: December 31 Date of reporting period: September 30, 2012 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 9/30/12 is included with this Form. ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2012 (Unaudited) Shares Value Common Stocks — 74.1% Consumer Discretionary — 11.7% AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) (1) Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Domino’s Pizza, Inc. DSW, Inc. Class A Fossil, Inc. * Genuine Parts Co. Johnson Controls, Inc. Life Time Fitness, Inc. * (1) LKQ Corp. * McDonald’s Corp. NIKE, Inc. Class B O’Reilly Automotive, Inc.* Penn National Gaming, Inc.* PVH Corp. Ralph Lauren Corp. Starbucks Corp. TJX Companies, Inc. (The) Under Armour, Inc. Class A * (1) VF Corp. Warnaco Group, Inc. (The) * Wolverine World Wide, Inc. Yum! Brands, Inc. Consumer Staples — 4.8% British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Costco Wholesale Corp. Energizer Holdings, Inc. Flowers Foods, Inc. General Mills, Inc. Harris Teeter Supermarkets, Inc. Hormel Foods Corp. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc. Energy — 2.0% EQT Corp. FMC Technologies, Inc. * Noble Energy, Inc. Pioneer Natural Resources Co. Financials — 5.9% ACE Ltd. Affiliated Managers Group, Inc.* AFLAC, Inc. American Tower Corp. REIT Ameriprise Financial, Inc. Arch Capital Group Ltd. * Bank of Montreal BlackRock, Inc. Camden Property Trust REIT HCP, Inc. REIT M&T Bank Corp. (1) ProAssurance Corp. Royal Bank of Canada Stifel Financial Corp.* T. Rowe Price Group, Inc. Toronto-Dominion Bank (The) (1) 940,408 Wells Fargo & Co. Health Care — 11.0% Alexion Pharmaceuticals, Inc.* Allergan, Inc. C.R. Bard, Inc. Catamaran Corp. * Cerner Corp. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Health Solutions, Inc. * Express Scripts Holding Co. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * IDEXX Laboratories, Inc. * Intuitive Surgical, Inc. * Mednax, Inc. * Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR Owens & Minor, Inc. Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. 1 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2012 (Unaudited) Industrials — 19.7% Actuant Corp. Class A $ Acuity Brands, Inc. AMETEK, Inc. BE Aerospace, Inc. * C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Danaher Corp. Donaldson Co., Inc. Eaton Corp. (1) EnerSys * Esterline Technologies Corp. * Exelis, Inc. FedEx Corp. General Dynamics Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Parker Hannifin Corp. Precision Castparts Corp. Republic Services, Inc. Rockwell Collins, Inc. Roper Industries, Inc. Stericycle, Inc. * Teledyne Technologies, Inc. * Toro Co. (The) TransDigm Group, Inc. * Union Pacific Corp. United Technologies Corp. Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. Information Technology — 7.4% Accenture PLC Class A Alliance Data Systems Corp. * Amphenol Corp. Class A Anixter International, Inc. ANSYS, Inc. * Apple, Inc. Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Equinix, Inc. * j2 Global, Inc. (1) NCR Corp. * Rackspace Hosting, Inc. * Salesforce.com, Inc. * TIBCO Software, Inc. * VMware, Inc. Class A* Wright Express Corp. * Materials — 8.4% Air Products & Chemicals, Inc. Airgas, Inc. AptarGroup, Inc. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Ecolab, Inc. FMC Corp. Greif, Inc. Class A NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. Scotts Miracle-Gro Co. (The) Class A (1) Sherwin-Williams Co. (The) Sigma-Aldrich Corp. Valspar Corp. (The) Telecommunication Services — 1.7% Crown Castle International Corp. * SBA Communications Corp. Class A * Utilities — 1.5% ITC Holdings Corp. ONEOK, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $133,092,134) 2 ■ Value Line Strategic Asset Management Trust Schedule of Investments September 30, 2012 (Unaudited) Principal Amount Value U.S. Government Agency Obligations— 8.2% $ Federal Home Loan Mortgage Corp., 1.00%, 3/8/17 $ Federal Home Loan Mortgage Corp., 1.25%, 5/12/17 Federal Home Loan Mortgage Corp., 1.75%, 5/30/19 Federal Home Loan Mortgage Corp., 5.00%, 1/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 10/1/21 Federal Home Loan Mortgage Corp., 5.00%, 11/1/21 Federal Home Loan Mortgage Corp., 5.50%, 4/15/22 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 5.50%, 3/15/24 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage
